NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



FLORIDA INSURANCE GUARANTY       )
ASSOCIATION,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No.    2D13-5451
                                 )
DAVID RODRIGUEZ,                 )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 25, 2015.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Pasco
County; W. Lowell Bray, Judge.

Hinda Klein and Diane H. Tutt of
Conroy, Simberg, Ganon, Krevans,
Abel, Lurvey, Morrow & Schefer, P.A.,
Hollywood, for Appellant.

Robert E. Biasotti and Annette Marie
Lang of Biasotti and Associates, St.
Petersburg, for Appellee.



KELLY, Judge.


             In this nonfinal appeal pursuant to Florida Rule of Appellate Procedure

9.130(3)(C)(iv), Florida Insurance Guaranty Association (FIGA) challenges the trial court
order compelling it to participate in appraisal of a sinkhole claim. For the reasons

expressed by this court in Florida Insurance Guaranty Ass'n v. de la Fuente, No. 2D13-

3543, 2015 WL 72273 (Fla. 2d DCA Jan. 7, 2015), we reverse the order compelling

appraisal and remand for further proceedings.

              Reversed and remanded.




CRENSHAW and BLACK, JJ., Concur.




                                           -2-